 

 

September 14, 2001

 

 

 

Mr. Mark Slaven

Vice President, Treasurer

3Com Corporation
5400 Bayfront Plaza
Santa Clara, CA 95052-8145

 

 

Re:          Supply Agreement between Manufacturers’ Services Salt Lake City
Operations, Inc. ("MSSLO") and 3Com Corporation (“3Com”), and joined for the
limited purposes set forth therein by Manufacturers’ Services Limited (“MSL”),
dated September 30, 2000, as amended by the First Amendment to Supply Agreement,
dated
 January 15, 2001 (the “Supply Agreement”)

 

 

Dear Mark:

 

As a result of negotiations entered into at the request of 3Com contained in
your letter dated July 31, 2001 to Mr. Robert Donahue, President of MSL, and for
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, MSL, MSSLO and 3Com have agreed to amend the Supply Agreement and
the other agreements entered into in connection therewith specified below as
follows (with all capitalized terms used and not otherwise defined herein having
the meaning set forth in the Supply Agreement):

1.             Supply Agreement.  The Supply Agreement is hereby amended such
that:

 (a)          Section 4A is deleted in its entirety and, effective as of the
date hereof, the Minimum Commitment for the Initial Term shall consist of, and
shall be fully paid and satisfied by payment by 3Com to MSSLO of: (i)
$22,105,902 in cash within two business days of the date hereof for accrued
Minimum Commitment through August 31, 2001; (ii) $8,000,000 in cash within two
business days of the date hereof for the Minimum Commitment for the period from
September 1, 2001 to September 30, 2001; (iii) $520,000 in cash within two
business days of the date hereof for reimbursement for unavoidable labor
expenses for the month of September 2001; (iv) an amount in cash equal to the
amount of cash (net of all fees and costs, including, without limitation, stock
brokerage or similar fees) received by 3Com in exchange for the 1,551,220 shares
of common stock, par value $.001 per share, of MSL (the "MSL Shares") held by
3Com in a transaction consummated within 30 days of the date hereof within two
business days of the date 3Com receives such cash in respect of such
transaction, or if no such transaction is consummated within 30 days of the date
hereof or if MSL earlier requests in writing that 3Com transfer the MSL Shares,
by transfer by 3Com to MSL of the MSL Shares within two business days of the
earlier of the 30th day after the date hereof and the date of such request; and
(v) beginning October 1, 2001, the following amounts in cash or Value Add (or a
combination thereof) (the "Quarterly Minimum Commitment"): (A) $13,000,000 on
December 14, 2001 for the calendar quarter ending on December 31, 2001; (B)
$11,000,000 on March 15, 2002 for the calendar quarter ending on March 31, 2002;
and (C) $11,000,000 on June 14, 2002 for the calendar quarter ending on June 30,
2002.  The amounts paid pursuant to Section 1(a)(v) shall be subject to
reconciliation within 30 days of the end of each calendar quarter and MSSLO
shall promptly refund any overpayment of the Quarterly Minimum Commitment in
such calendar quarter to 3Com;


 

(b)           "Products" shall include but not be limited to the products to be
manufactured by MSSLO for the CommWorks business pursuant to the award in
September 2001 made by 3Com to MSSLO pursuant to the Request for Quote for
CommWorks dated August 17, 2001 issued by 3Com (the "CommWorks Products");

 

(c)           no more than $1,000,000 of Value Add attributable to CommWorks
Products purchased by 3Com in a calendar quarter ("CommWorks Value Add") shall
be counted toward satisfaction of the Quarterly Minimum Commitment in such
calendar quarter and no credit shall be given for any amount of CommWorks Value
Add in excess of $1,000,000;

 

(d)           subject to Section 1(c) of this letter and as mutually agreed by
MSSLO and 3Com, the Value Add attributable to the purchase of New Products
produced at any Facility (other than the Facility in Salt Lake City) shall be
counted toward satisfaction of the Quarterly Minimum Commitment;

 

(e)           MSSLO shall have no obligation to make available or maintain any
capacity at the Chicago Facility other than as necessary to meet 3Com's actual
production requirements at the Chicago Facility as reflected in forecasts
provided by 3Com to MSL pursuant to the Supply Agreement;


 

(f)            the amount of damages to MSSLO and MSL would be difficult or
impossible to ascertain if 3Com fails to pay the amounts specified in Section
1(a)(v), or any portion thereof, when due; accordingly, in the event of any such
failure, 3Com shall, as liquidated damages, in lieu of any amounts specified in
Section 1(a)(v) not previously paid, and not as a penalty or forfeiture, pay to
MSSLO an amount in cash equal to $32,000,000, less any portion of the amounts
set forth in Sections 1(a)(v)(A) - (C) previously paid (and if 3Com shall not
have previously made the payment or the transfer required by Section 1(a)(iv),
simultaneously 3Com shall make the payment or transfer required by Section
1(a)(iv)).  Such amount (and payment or transfer, if applicable) represents the
best estimate of the amount of damages MSSLO and MSL would suffer from such
event; and

(g)           the parties agree to the other changes to the Supply Agreement
reflected in the amended and restated Supply Agreement attached as Exhibit A
hereto.

 

2.             Lease.  The lease dated September 30, 2000 by and between 3Com
and MSSLO (the "Lease") is hereby amended to effect the changes to the Lease set
forth in Exhibit B hereto.

 

3.             Distribution Services Agreement.  The Distribution Services
Agreement  by and between MSSLO and 3Com, and joined for the limited purposes
set forth therein by MSL, dated September 30, 2000 (the "Distribution Services
Agreement"), is hereby amended such that MSSLO shall be under no obligation to
provided space under Section 6.2 thereof other than as necessary to perform its
obligations under the Distribution Services Agreement and only for up to a
maximum of 1600 pallets of Finished Goods Inventory (as defined in the
Distribution Services Agreement).

 


This letter, to the extent set forth herein, constitutes a written amendment to
the Supply Agreement, Lease and Distribution Services Agreement.  Except as
expressly set forth herein, the Supply Agreement, Lease and Distribution
Services Agreement shall remain in full force and effect.  In the event of any
conflict between this letter and the Supply Agreement, Lease or Distribution
Services Agreement, this letter shall control with respect to the subject
hereof.  3Com hereby withdraws its letter of August 30, 2001 to Mr. Donahue with
the effect that no such letter was sent, and, subject to receipt of the payments
set forth in Sections 1(a)(i), (ii) and (iii), MSL and MSSLO hereby waive any
breach of the Supply Agreement that may have resulted from such letter and,
except as set forth herein, hereby release any claim arising from or relating to
such letter, or the matters set forth therein, or any non-payment of Minimum
Commitment or Value Add. Each of MSL, MSSLO and 3Com shall execute such
documents and take such further actions as may be reasonably required or
desirable to carry out the provisions set forth herein.

If this letter reflects the agreement MSL, MSSLO and 3Com have reached with
respect to foregoing, please sign, date and return the enclosed copy of this
letter which will then constitute our agreement with respect thereto.

                                                                               
Very truly yours,

 

                                                                               
MANUFACTURERS' SERVICES LIMITED

By:

/s/ Robert E. Donahue

Name:

Robert E. Donahue

Title:

President

 

 

 

 

MANUFACTURERS' SERVICES

SALT LAKE CITY

OPERATIONS, INC.

 

 

 

 

By:

/s/ Robert E. Donahue

Name: 

Robert E. Donahue

Title:

President

 

 

 

 

Acknowledged and agreed as of September 14, 2001

 

3COM CORPORATION

 

 

 

By:

/s/ Mark Slaven

Name: 

Mark Slaven

Title:

VP, Treasurer

 